DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recites the limitation "the rear surface-side" in lines 6 and 3, respectively.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether “the rear surface-side” is meant to be the same as “the rear surface (of the seat cushion)”.  For examining purposes, “the rear surface-side” will be read as “the same rear side as the rear surface”.  Clarification and correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 4,113,270 (Barecki).
Regarding claim 1, Barecki discloses a vehicle seat 10 (See Col 1, lines 21-27) comprising: a seatback 14; a seat cushion 12 switchable to a tip-up state where the seat cushion has been tipped up so as to extend along the seatback (See Fig 1), the seat cushion including a seating surface and a rear surface (shown in Fig 1) that is on an opposite side of the seat cushion from the seating surface; and a wheelchair fixing device 18 provided on the rear surface side, the wheelchair fixing device 18 being configured to fix a wheelchair to the seat cushion.  (See Abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barecki in view of USPN 7,455,490 (Goosen), USPN 8,911,188 (Mill) and US Pub 2015/0328067 (Girardin).
Regarding claim 2, Barecki does not disclose the fixing device as a two point seatbelt with the features of a tongue plate, buckle and retractor.  Goosen discloses that a wheelchair fixing device can be a two point seatbelt device (See Figs 1-2 and Col 6, lines 3-22).  Goosen does not disclose details of the seatbelt device.  However, Mill discloses a well-known typical configuration of a seatbelt which includes a tongue plate and buckle (26a, 26b).  Girardin discloses that it is well known to use a retractor with an automatic locking mechanism to lock extension of the restraining webbing (See Girardin a Para [0079]) in order to prevent the webbing from being pulled out of the retractor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the fixing device of Barecki with the fixing device of the combination of Goosen, Girardin and Mill in order to allow flexibility in the positioning of the wheelchair within the vehicle before securement.
Regarding claim 3, the combination of Barecki, Goosen, Mill and Girardin discloses that the restraining tongue plate and restraining buckle are exposed, which when substituting for the fixing device in Barecki would also be exposed from the seat cushion in order to be functional. The combination of Barecki, Goosen, Mill and Girardin also discloses that the tongue plate and buckle are apart from each other and on opposite sides of the wheelchair such that a rear side of the wheelchair faces the rear surface of the seat cushion. (See Barecki at Fig 3, Col 3, lines 33-35, 65-68; Goosen at 
Regarding claim 4, the combination of Barecki, Goosen, Mill and Girardin does discloses the additional buckle and shared tongue plate (In Mills at 26a, 26b, Fig 6) that is shared with a seatbelt device for an ordinary occupant.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the additional buckle and shared tongue plate on the vehicle seat in order to secure an occupant that may be on the wheelchair that is also itself secured to the rear cushion.  The additional buckle and shared tongue plate disclosed in Mill (Fig 5) protects the occupant in the wheelchair in case of an accident.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barecki, USPN 7,455,490 (Goosen), USPN 8,911,188 (Mill) and US Pub 2015/0328067 (Girardin) in view of USPN 8,469,431 (Andersson).
Regarding claim 10, the combination of Barecki, Goosen, Mill and Girardin does not disclose a headrest attachable to an upper portion of the seat cushion.  However, Andersson shows a headrest 6 (See Fig 3 and Col 6, line 66 to Col 7, line 27).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the seat cushion in Barecki with the slidable headrest as shown in Andersson in order to provide a comfortable head support for the occupant of the wheelchair.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barecki in view of US Pub 2008/0247837 (Cardona).
.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barecki in view of USPN 9,994,182 (Jaradi).
Regarding claim 12, Barecki does not disclose a vehicle in which that the vehicle seat can be a front seat that faces rearward.  Jaradi discloses that it is known, in particular in autonomous vehicles, that front seats can be rotated such that they rotate so they are facing rearwardly.  (See Fig 1 in Jaradi).  It would have been obvious to provide that the seat in Barecki is a front seat and is rotatable rearwardly as shown in Jaradi in order for passengers/occupants to be in mutual facing orientation for easier conversation when a vehicle does not require human intervention.
Allowable Subject Matter
Claims 5-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form.  Goosen (USPN 7,455,490 Col 5, lines 40-50) discloses that the wheelchair can be fixed by a strap, belt, hook, clip, tie etc.  Therefore, the known fixing device can be any of these known attaching members. US Pub 2009/0087278 (Girardin) also discloses an additional buckle engageable with a shared tongue plate (Fig 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616